United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1594
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Robert L. O'Rourke

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                              Submitted: July 6, 2016
                               Filed: July 13, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Robert L. O’Rourke directly appeals after the district court1 revoked his
supervised release and sentenced him to 6 months in prison and 30 months of


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
supervised release. After careful review, this court affirms. See United States v.
Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (this court reviews revocation sentence
for abuse of discretion, first reviewing for significant procedural error, and then
considering substantive reasonableness). The district court identified the relevant
sentencing factors, explained its reasons for the sentence, and did not commit a clear
error of judgment. See id. at 917 (outlining substantive-reasonableness test); see also
United States v. Hum, 766 F.3d 925, 927-28 (8th Cir. 2014) (per curiam) (rejecting
argument that district court failed to adequately consider 18 U.S.C. § 3553(a) factors,
as court properly considered defendant’s history and noncompliance on supervision,
and need to deter and maintain respect for court’s directives).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-